            Case 2:20-cv-04192-JDW Document 12 Filed 12/29/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEVE COLEGROVE,                             :
     Plaintiff,                              :
                                             :
       v.                                    :      Case No. 2:20-cv-04192-JDW
                                             :
JOHN WETZEL, et al.,                         :
     Defendants.                             :

                                            ORDER

       AND NOW, this 29th day of December, 2020, upon consideration of Plaintiff Steve

Colegrove’s pro se Complaint (ECF No. 1-3), for the reasons stated in the accompanying

Memorandum, it is ORDERED as follows:

       1.       Mr. Colegrove’s claims for violation of the Fourth Amendment, the Eighth

Amendment, the Fourteenth Amendment’s due process protection, 18 U.S.C. § 249, 42 U.S.C. §

1981, and 42 U.S.C. § 1988 are DISMISSED WITH PREJUDICE;

       2.       Mr. Colegrove’s claims for violation of the Fourteenth Amendment’s Equal

Protection clause, 42 U.S.C. § 1982, and 42 U.S.C. § 1986 are DISMISSED WITHOUT

PREJUDICE; and

       3.       Mr. Colegrove may file an amended complaint on or before January 29, 2021, only

as to those claims dismissed without prejudice. Any amended complaint must identify all

defendants in the caption of the amended complaint in addition to identifying them in the body of

the amended complaint and shall state the basis for Mr. Colegrove’s claims against each defendant.

The amended complaint shall be a complete document that does not rely on the initial Complaint

or other papers filed in this case to state a claim. When drafting his amended complaint, Mr.

Colegrove should be mindful of the Court’s reasons for dismissing the claims in his Complaint, as
             Case 2:20-cv-04192-JDW Document 12 Filed 12/29/20 Page 2 of 2




the Court has explained in the accompanying Memorandum. Upon the filing of an amended

complaint, the Clerk shall not make service until so ORDERED by the Court;

        4.       The Clerk of Court is DIRECTED to send Mr. Colegrove a blank copy of the

Court’s form complaint for a prisoner filing a civil rights action bearing the above civil action

number. Mr. Colegrove may use this form to file his amended complaint if he chooses to do so;

        5.       If Mr. Colegrove does not wish to file an amended complaint and instead intends

to stand on his original Complaint, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order dismissing

the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall include the

civil action number for this case; and

        6.       If Mr. Colegrove fails to file any response to this Order, the Court will conclude

that Mr. Colegrove intends to stand on his Complaint and will issue a final order dismissing this

case.

                                               BY THE COURT:

                                               /s/ Joshua D. Wolson
                                               JOSHUA D. WOLSOM, J.
